        Case 2:16-cr-00005-RFB Document 130 Filed 04/06/21 Page 1 of 3



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar Number 14853
3    NICHOLAS D. DICKINSON
     Assistant United States Attorney
4    501 Las Vegas Boulevard South
     Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-6698
6    Nicholas.dickinson@usdoj.gov

7    Attorneys for the United States

8                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
9

10    UNITED STATES OF AMERICA,                                      2:16-cr-00005-RFB

                             Plaintiff,                      STIPULATION TO CONTINUE
11
                                                               REVOCATION HEARING
                  vs.                                               (Fifth Request)
12
      RICHARD SCAVONE,
13
                             Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

16   America, through the undersigned, together with Brian J. Smith, Esq., counsel for defendant

17   Richard Scavone, that the revocation hearing currently scheduled for April 7, 2021 at 110:00

18   a.m., be vacated and set to a date and time convenient to this Court, but no sooner than 30 days

19          This stipulation is entered into for the following reasons:

20          1. The Defendant is not incarcerated does not object to the continuance.

21          2. The pending petition involves a New York state criminal charge. Defendant Scavone’s

22             scheduled court date in that matter is now April 12, 2021, because of the COVID

23             pandemic.

24
                                                     1
     Case 2:16-cr-00005-RFB Document 130 Filed 04/06/21 Page 2 of 3



1       3. The parties anticipate Defendant Scavone’s state case could affect the resolution of the

2          pending petition.

3       4. The parties agree to the continuance.

4       5. Additionally, denial of this request for continuance could result in a miscarriage of

5          justice.

6       6. The additional time requested by this Stipulation is made in good faith and not for

7          purposes of delay.

8          This is the fifth request for a continuance of the revocation hearing.

9              DATED this 6th day of April 2021.

10
        CHRISTOPHER CHIOU                            By: _/s/ Brian J. Smith
        Acting United States Attorney                BRIAN J. SMITH, ESQ.
11      By: /s/ Nicholas D. Dickinson                Counsel for Richard Scavone
        NICHOLAS D. DICKINSON
12      Assistant United States Attorney

13

14

15

16

17

18

19

20

21

22

23

24
                                                 2
        Case 2:16-cr-00005-RFB Document 130 Filed 04/06/21 Page 3 of 3



1
                                UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA

3
      UNITED STATES OF AMERICA,                              2:19-cr-00005-RFB
4
                             Plaintiff,
5
                  vs.                                        ORDER
6
      RICHARD SCAVONE,
7
                             Defendant.
8
            The ends of justice served by granting said continuance outweigh the best interest of the
9
     public and the defendant in a speedy revocation hearing, since the failure to grant said
10
     continuance would be likely to result in a miscarriage of justice, would deny the parties herein
11
     sufficient time and the opportunity within which to be able to effectively and thoroughly
12
     prepare for the hearing, taking into account the exercise of due diligence.
13
            IT IS THEREFORE OREDERED that sentencing in the above-captioned matter
14
     currently scheduled for April 7, 2021 at 10:00 a.m., be vacated and continued to
15
        May 11
     ___________________________,              10:00
                                  2021, at ______________ a.m./p.m.
                                                          ___
16

17           April 6, 2021
     DATED ______________

18
                                          ________________________________________
19                                        THE HONORABLE RICHARD F. BOULWARE, II
                                          U.S. DISTRICT COURT JUDGE
20

21

22

23

24
                                                     3
